Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the Application filed 28 January 2021, in which claims 1-8 are being treated on the merits.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following recitations must be shown or the feature(s) is/are canceled from the claim: 
“left and right ends of the head protecting portions” of claim 1; 
“an inner side of the shell” of claim 1;
“an inner side of the protector” of claim 1;
“front ends of the two curved bars” of claims 2 and 3;
“back ends of the two curved bars” of claims 2 and 3;
“a front edge of the body” of claim 8.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 is rejected as being indefinite or failing to particularly point out and distinctly claim how the shell is a different structure than “a body”. After a full review of applicant’s disclosure, it appears that the body is the same structure as the shell. Applicant is respectfully advised to clarify how the shell and the body are different structures, or if the shell and the body are the same structure. For the purposes of examination, examiner interprets the shell is the same as the body. Claim 8 is rejected as best understood by examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce (US 2007/0250991 A1) in view of Durham et al. (2017/0318893 A1). 
Regarding claim 1, Pierce discloses a helmet (100), comprising: 
a shell (101) having a head-protecting portion (see annotated Fig. 1 below) and two opposing cheek-protecting portions (see annotated Fig. 1 below), the two cheek-protecting portions extending downward (see annotated Fig. 1 below), integrally from left and right ends of the head-protecting portion (see annotated Fig. 1 below), respectively; 
a protector (see annotated Fig. 1 below, 104) having a jaw-protecting portion (see annotated Fig. 1 below) and a neck-protecting portion (see annotated Fig. 1 below), the neck-protecting portion extending backward (see annotated Fig. 1 below), integrally from a back end of the jaw-protecting portion (see annotated Fig. 1 below), wherein a top edge of the neck-protecting portion of the protector connects to bottom edges of the cheek-protecting portions of the shell (see annotated Fig. 1 below); 
and a foam liner (102/111/112, paras. 23 & 25, where the liner is an EPS material) disposed on an inner side of the shell (para. 23) and on an inner side of the protector (para. 25, where 111/112 is a pad on the chin bar 104);
wherein the helmet further comprises a support (127) disposed within the protector and enclosed by the foam liner (para. 25, where 127 resides against the interior surface of 111/112).  
Pierce does not directly disclose a foam liner that couples the shell and the protector together.
However, Durham teaches a foam liner (40, para. 28 & Figs. 3/4) that couples a shell (20) and a protector (Fig. 3, 100/152) together (Fig. 4, where 40 overlays and couples portions 20, 100, and 152).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the foam liner on an inner side of the shell and on an inner side of the protector of Pierce, to couple the shell and the protector together, as taught by Durham, in order to secure the liner layer together and eliminate a discomforting seam for the user.	

    PNG
    media_image1.png
    393
    874
    media_image1.png
    Greyscale

Regarding claim 2, modified Pierce discloses the helmet of claim 1, wherein the protector is formed by connecting two opposing curved bars (104), front ends of the two curved bars are connected to jointly form the jaw-protecting portion (Fig. 1), and back ends of the two curved bars are connected to jointly form the neck-protecting portion (Fig. 1, where the jaw and neck protecting portions are integrally formed, and therefore, are “connected to jointly form” inasmuch as has been claimed).
Regarding claim 3, modified Pierce discloses the helmet of claim 1, wherein the protector has two opposing curved bars (104) and a terminal cover (105), front ends of the two curved bars are connected to the terminal cover such that the front ends of the two curved bars and the terminal cover jointly form the jaw-protecting portion (Fig. 1), and back ends of the two curved bars are connected to jointly form the neck-protecting portion (Fig. 1, where the jaw and neck protecting portions are integrally formed, and therefore, are “connected to jointly form” inasmuch as has been claimed).
Regarding claim 4, modified Pierce discloses the helmet of claim 1, wherein the protector is annular (Fig. 1 & para. 22).
Regarding claim 5, modified Pierce discloses the helmet of claim 1, wherein a plurality of portions (164) facing the protector is disposed on a side of the support (Fig. 6).
	Pierce discloses the claimed invention except for wherein a plurality of conical portions facing the protector. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of portions of Pierce to be conical portions facing the protector in order to attach to the protector. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04. 
Regarding claim 6, when in combination, Pierce and Durham teach the helmet of claim 1, wherein the protector has a plurality of hollowed-out recesses (Pierce: 107,124; Durham: 154), and the foam liner is disposed on the inner side of the protector except for the hollowed-out recesses (Pierce: para. 25- where 111/112 has an inlet duct 124; Durham: Figs. 3 & 4).  
Regarding claim 7, modified Pierce discloses the further teaches the helmet of claim 1, wherein the foam liner is disposed on the inner side of the shell (para. 23). 
Pierce does not directly disclose wherein the shell has a plurality of hollowed-out recesses, and the foam liner is disposed on the inner side of the shell except for the hollowed-out recesses.   
However, Durham teaches wherein the shell has a plurality of hollowed-out recesses (see annotated Fig. 3 below), and the foam liner is disposed on the inner side of the shell except for the hollowed-out recesses (Fig. 3).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet shell and foam liner of Pierce to include a shell having a plurality of hollowed-out recesses and foam liner is disposed on the inner side of the shell except for the hollowed-out recesses, as taught by Durham, in order to increase airflow through the helmet.

    PNG
    media_image2.png
    437
    652
    media_image2.png
    Greyscale

Regarding claim 8, insofar as is definite, modified Pierce discloses the helmet of claim 1, wherein the shell has a body (101) and a front frame (see annotated Fig. 1 below, highlighted portion), the body having the head-protecting portion and the two cheek-protecting portions (see annotated Fig. 1 above of claim 1 rejection), the front frame being disposed at a front edge of the body (see annotated Fig. 1 below).

    PNG
    media_image3.png
    631
    843
    media_image3.png
    Greyscale


Conclusion
15 The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See PTO-892 attached to this Office Action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIAO QT HOANG whose telephone number is (571)272-7557. The examiner can normally be reached Monday-Thursday, 8 am - 4 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.Q.H./Examiner, Art Unit 3732  


/MEGAN E LYNCH/Primary Examiner, Art Unit 3732